 

Exhibit 10.6

 

Mr. C Wyatt

Wripley Lodge

Carbery Lane

Ascot, Berkshire

SL5 7EJ

 

6th September 2002

 

Dear Colin

 

As previously discussed your employment with Entrust (Europe) Limited
(“Entrust”) is due to terminate on 23rd February 2003 (“Termination Date”).

 

Pursuant to the terms of the agreed form Compromise Agreement enclosed you have
agreed with Entrust the settlement terms relating to the termination of your
employment in accordance with your Officer Retention Agreement dated 27th March
2001.

 

As a condition of the release of the sums due under the Officer Retention
Agreement you are required to sign and return a copy of the agreed form
Compromise Agreement to Entrust.

 

Accordingly, whilst the Compromise Agreement cannot be signed in advance of your
Termination Date Entrust requires you to agree and undertake to sign the
Compromise Agreement on or before the Termination Date.

 

In consideration of you agreeing to the restrictions set out below, Entrust
shall, within 7 days of the execution by you of this letter agreement and
receipt of the same by Entrust, pay to you, in accordance with paragraph 3 of
the Officer Retention Program Agreement, the sum of £58,650 as on target
commission/bonus. For the avoidance of doubt, in the event Entrust fails to make
such payment or is in breach of any other term of this letter or of the
Compromise agreement you will not be obliged to enter into the agreed form
Compromise Agreement enclosed and all your rights as an employee or to enforce
those agreements will be unaffected.

 

1.   You agree that you shall not:

 

1.1   for a period of 6 months’ from the Termination Date without the prior
written consent of the Company be directly or indirectly interested or concerned
(whether as a shareholder (other than a minority shareholder), director,
employee, partner, consultant, proprietor, agent or otherwise) in a Competitor
in relation to the Restricted Business in the Restricted Area;

 

1.2   for a period of 6 months’ from the Termination Date for your own account
or for the purposes of any business which competes directly or indirectly with
the Restricted Business, directly or indirectly, induce, solicit or entice away
or endeavour to induce, solicit or entice away any Client or induce or attempt
to

 



--------------------------------------------------------------------------------

       induce any Client to cease conducting business with the Company or any
Associated Companies or to reduce the amount of business conducted with the
Company or any Associated Companies or adversely to vary the terms upon which
any business conducted with the Company or any Associated Companies;

 

1.3   for a period 6 months’ from the Termination Date either for your own
account or for any person, firm or company, directly or indirectly solicit or
entice away or endeavour to solicit or entice away any person who has during the
period of 12 months’ proceeding the Termination Date been a director or Key
Employee of the Company or any Associated Companies whether or not any such
person will thereby commit a breach of contract.

 

2.   Each of the restrictions set out in clauses 1.1 to 1.3 above constitutes an
entirely separate, severable and independent restriction on you. You consider
them to be reasonable in all the circumstances and it is agreed that if any one
or more of such restrictions shall, either taken by itself or themselves
together, be adjudged to go beyond what is reasonable in all the circumstances
for the protection of the legitimate interests of the Company or any Associated
Companies but would be adjudged reasonable if any particular restriction or
restrictions were deleted or if any part or parts of the wording thereof were
deleted, restricted or limited in a particular manner then the restrictions set
out, in clauses 1.1 to 1.3 inclusive shall apply with such deletions,
restrictions or limitations as the case may be.

 

3.   For the purposes of the restrictions set out in clauses 1.1 to 1.3
inclusive, the following meanings shall apply:

 

“Client”

  

means any person, firm, company or other entity which or who at any time during
the 12 months’ proceeding the Termination Date was a client or prospective
client of the Company or any Associated Companies and with which or whom you had
significant dealings during that period;

“Competitor”

  

means the companies R.S.A., Baltimore, VeriSign, Netegrity, Microsoft, Certicom,
Entegrity, Arcot, Valicerr, Computer Associates, Oblix, Access 360, Sun, AOL/
Netscape/iPlanet, Network Associates, 2Init, Tredant Technologies, and any
subsidiary or holding company in respect of each named company;

 



--------------------------------------------------------------------------------

“Key Employee”          

means any employee of or consultant to the Company (or any Associated Companies)
working in a senior capacity in or, in the case of a consultant, in relation to
sales and with whom you have, during the period of 12 months’ prior to the
Termination Date had significant dealings;

 

“Restricted Area”        

means Europe, the Middle East and Africa;

 

“Restricted Business”

means any business carried on by the Company or any Associated Companies

 

 

(a) at the Termination Date;

 

 

(b) during the period of 12 months’ proceeding the Termination Date;

 

 

and in relation to which during the period of 12 months proceeding the
Termination Date you had been involved to a material extent.

 

4.   For the avoidance of doubt, the restrictions contained in the employment
agreement between the parties and dated 19 March 1999 no longer apply and will
not be enforced by the Company or any Associated Company. Futher, the
restrictions imposed under the Officer Retention Program (including the
Non-Competition and Non-Solicitation agreement dated 27th March 2001 and signed
by the Employee on 6 April 2001) shall be enforceable by the Company or any
Associated Company only so far as they restrict the Employee’s activities in the
United States or Canada. It is agreed between the parties that the restrictions
will not be enforceable in Europe, the Middle East or Africa.

 

In this respect, I would be grateful if you would kindly countersign and return
a copy of this letter to me by return confirming your acceptance of the above.

 

Yours sincerely

 

For and on behalf of Entrust (Europe) Limited

 

 

Simon McDougle

HR Director

/s/  John Madelin

 

3



--------------------------------------------------------------------------------

 

I acknowledge receipt of this letter and confirm my acceptance of its terms

 

/s/    Colin Wyatt

Signed and delivered as a Deed

Witness name:

Witness Address:

Witness Occupation:

 

 

 